Citation Nr: 0108792
Decision Date: 03/26/01	Archive Date: 04/17/01

DOCKET NO. 99-19 651               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUE

Entitlement to waiver of recovery of overpayment of disability
indemnity compensation benefits in the calculated amount of
$30,531.35.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The veteran served on active duty from February 1976 to January
1992. The veteran died in January 1993. The appellant is the
veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 1998 decision by the Committee on Waivers and
Compromises (Committee) of the Department of Veterans Affairs (VA)
Regional Office (RO), located in Nashville, Tennessee.

FINDINGS OF FACT

1. In June 1993, the appellant's claim for service connection for
the cause of the veteran's death was granted. The appellant was
paid dependency and indemnity compensation benefits effective from
February 1, 1993.

2. In April 1995, the appellant was incarcerated following a felony
conviction.

3. The appellant was overpaid dependency and indemnity compensation
benefits in the calculated amount of $30,531.35 for failing to
inform the VA of her incarceration until November 1997. The amount
of the debt is not in dispute.

4. The appellant's failure to timely inform the VA of her
incarceration for a felony is not shown by the evidence of record
to constitute fraud, misrepresentation of a material fact, or bad
faith.

2 -

CONCLUSION OF LAW

The overpayment was not created through fraud, misrepresentation of
a material fact, or bad faith on the part of the appellant. 38
U.S.C.A. 5302 (West 1991); 38 C.F.R. 1.962, 1.965 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts of this case are not in dispute. The record
reflects that the veteran died in January 1993. By rating action
dated in June 1993, service connection was granted for the cause of
the veteran's death. The appellant was awarded dependency and
indemnity compensation (DIC) benefits, effective from February 1,
1993. This award included an additional allowance for the
appellant's then minor children. The award notice was accompanied
by attachments which advised the appellant regarding her procedural
and appellate rights relative to this determination (VA Form 4107),
and additional information concerning educational benefits to which
she might be entitled (VA Form 22-5490 and VA Pamphlet 22-73-3). No
other attachments were provided to the appellant in conjunction
with this notice of award.

Of record is a March 1994 letter from the VA to the appellant
mailed to the current address of record, which advised the
appellant of an adjustment to her award due to a legislative cost
of living increase. An attachment to this notice, VA Form 21-8765,
advised the appellant of information concerning entitlement to
receipt of the service-connected death award. Incarceration was
included among the conditions listed as affecting the right to
payment of benefits. In that context, it was noted that benefits
would be reduced upon incarceration in a federal, state, or local
penal institution in excess of 60 days for conviction of a felony.
The amount not payable may be apportioned to another child or
children, or surviving spouse.

3 -

The attached notice further advised that the VA should be notified
if there is a change in any condition affecting the right to
continued payments. It was noted that failure to notify VA of
changes will result in overpayment in benefits which is subject to
recovery. In November 1997, the appellant advised the VA that she
was incarcerated following a felony conviction on April 21, 1995.
She requested the RO to adjust her benefit award, and noted that
her then remaining minor child was temporarily in the custody of
her sister.

By letter dated in December 1997, the VA advised the appellant of
an adjustment in her award based upon her incarceration. The
appellant was further advised that in accordance with applicable
law and regulations, her award would be reduced following the 61st
day of incarceration following conviction. The reduction, effective
June 20, 1995, was noted to result in an overpayment of benefits to
the appellant. It was noted that notice of the amount of the
overpayment would be forwarded to the appellant. Later that month,
the appellant was advised of the overpayment in benefits in the
calculated amount of $30,531.35.

In February 1998, the appellant requested a waiver of recovery of
the overpayment. In her correspondence, the appellant indicated
that she was not at material fault for the creation of the
overpayment. In that regard, she noted that "at no time, in any of
the award letters, did the DVA state that incarceration precluded
payment of DIC," and that she "had no way of knowing this." In
April 1998, the Committee denied the appellant's request for waiver
of the overpayment. It was noted that the Committee found that
there was no evidence of fraud, misrepresentation, or bad faith in
this case and that collection of the debt would not be against
equity and good conscience.

Analysis

The appellant has requested that the VA waive recovery of the
assessed overpayment of the DIC benefits in the amount of
$30,531.35. The amount of the

debt is not in dispute. The law, however, precludes waiver of
recovery of an overpayment or waiver of collection of any of the
indebtedness where any one of the following elements is found to
exist: (1) fraud, (2) misrepresentation, or (3) bad faith. 38
U.S.C.A. 5302(c). A debtor's conduct is deemed to constitute bad
faith "if such conduct, although not undertaken with actual
fraudulent intent, is undertaken with intent to seek an unfair
advantage, with knowledge of the likely consequences, and results
in a loss to the government." A debtor exhibits lack of good faith
where the debtor's conduct shows an "absence of an honest intention
to abstain from taking unfair advantage of the ... Government." The
Board also notes that any misrepresentation of material fact must
be "more than non- willful or mere inadvertence." 38 C.F.R.
1.962(b) (2000).

After a thorough review of the evidence of record, and the
contentions presented by the appellant, it is the opinion of the
Board that there is no indication of fraud, misrepresentation, or
bad faith on the part of the appellant in the creation of the
overpayment. This does not mean that she may not be found at fault
in its creation, but merely indicates that the acts, which led to
its creation, do not meet the high degree of impropriety as to
constitute fraud, misrepresentation, or bad faith. The appellant's
failure to timely report certain information led to the creation of
the overpayment, but such action does not automatically preclude
the waiver of recovery of the overpayment that was consequently
established by such failure. Therefore, the waiver is not precluded
under the provision set forth in 38 U.S.C.A. 5302(a).

ORDER

Waiver of recovery of the overpayment of DIC benefits is not
precluded by a finding of fraud, misrepresentation or bad faith and
to this extent only, the appeal is granted.

5 -

REMAND

Inasmuch as it has been determined that waiver of recovery of the
debt is not precluded by fraud, the application of the standard of
equity and good conscience must be considered.

The evidence shows that the appellant was incarcerated for a felony
in April 1995. In her February 1998 financial disclosure report she
reported monthly income in the amount of $87.50, which included her
reduced DIC monthly payment of $47.50. The appellant reported
monthly expenses which totaled $90.00. The reported monthly
expenses represented costs associated with food ($50.00),
beauty/necessities ($20.00), and postage ($20.00). She reported no
cash holdings or other assets. In her substantive appeal she stated
that she was still incarcerated. However, the evidence does not
indicate when she is scheduled to be released. The Board is of the
opinion that such information is pertinent to her claim.

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000). This law redefines the obligations of
VA with respect to the duty to assist and includes an enhanced duty
to notify a claimant as to the information and evidence necessary
to substantiate a claim for VA benefits. This law also eliminates
the concept of a well-grounded claim and supersedes the decision of
the United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which
had held that VA cannot assist in the development of a claim that
is not well grounded. This change in the law is applicable to all
claims filed on or after the date of enactment of the VCAA, or
filed before the date of enactment and not yet final as of that
date. Veterans Claims Assistance Act of

6 -

2000, Pub. L. No. 106-475, 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000). See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. In addition,
because the RO has not yet considered whether any additional
notification or development action is required under the VCAA, it
would be potentially prejudicial to the appellant if the Board were
to proceed to issue a decision at this time. See Bernard v. Brown,
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24,
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1. The RO is requested to contact the appellant in order to
determine if she is still incarcerated. If yes, she should indicate
the anticipated date of her release. She should also be furnished
a financial status report in order to updated any changes.

2. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106- 475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

3. Thereafter, the RO should re-adjudicate this claim. If the
benefit sought on appeal remains denied, the appellant and her
representative should be provided a supplemental

7 -

statement of the case (SSOC). The SSOC must contain notice of all
relevant actions taken on the claim for benefits, to include a
summary of the evidence and applicable law and regulations
considered pertinent to the issue currently on appeal. An
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

8 -



